

Exhibit 10.1


FIFTH AMENDMENT TO THE CREDIT AGREEMENT
 
FIFTH AMENDMENT, dated as of May 1, 2006 (the “Amendment”), to the Credit
Agreement, dated as of January 31, 2003, as amended by the First Amendment dated
as of March 19, 2003, the Second Amendment dated as of December 3, 2003, the
Third Amendment and First Waiver dated as of October 7, 2004 and the Fourth
Amendment dated as of April 22, 2005 (the “Credit Agreement”), among VIASYSTEMS
GROUP, INC. (“Holdings”), VIASYSTEMS, INC. (the “Borrower”), the several banks
and other financial institutions from time to time parties thereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent are
parties to the Credit Agreement;
 
WHEREAS, Holdings, Electrical Components International Holdings Company
(“Purchaser”), Wire Harness Holding Company, Inc. (“Seller”), and Wire Harness
Industries, Inc. (the “Company”) entered into a Stock Purchase Agreement, dated
as of March 21, 2006 (the “Stock Purchase Agreement”), pursuant to which
Purchaser is acquiring Holdings' wire harness business through the purchase or
transfer of (i) the shares of the Company and it Subsidiaries from the Seller
and (ii) certain assets of the Borrower and its Subsidiaries relating to the
manufacture and sale of wire harness products (collectively, the "Transaction");
 
WHEREAS, the Lenders hereby consent to the consummation of the Transaction;
 
WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement as provided herein to permit the Transaction; and
 
WHEREAS, the parties hereto are willing to agree to such amendment, but only
upon the terms and subject to the conditions set forth herein;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms that are
defined in the Credit Agreement are used herein as therein defined.
 
2. Amendment to Subsection 1.1—New Definitions. Subsection 1.1 of the Credit
Agreement is hereby amended by adding the following definitions in the
appropriate alphabetical order:
 
“Escrow Account”: an interest bearing escrow account governed by the Escrow
Agreement with the Administrative Agent funded by the Borrower at the Fifth
Amendment Effective Date. The Escrow Account shall remain in place from the
Fifth Amendment Effective Date through the earlier of (a) the date the Net Cash
Proceeds from the sale of Wire Harness Industries, Inc. and its Subsidiaries are
applied in accordance with Section 11.6(k) and (b) the Wire Harness Proceeds
Application Date. All interest accruing on any funds held in the Escrow Account
shall be held for the benefit of the Borrower. Prior to and including the Wire
Harness Proceeds Application Date, the Borrower shall have immediate access to
the funds in the Escrow
 
 
 
 

--------------------------------------------------------------------------------

 
 
Account to the extent such funds are then applied in accordance with Section 5.3
of the Credit Agreement.
 
“Escrow Agreement”: an escrow agreement dated the Fifth Amendment Effective
Date, between the Borrower and the Administrative Agent, in form and substance
reasonably acceptable to the Administrative Agent and the Borrower.
 
“Fifth Amendment Effective Date”: the date on which the conditions precedent set
forth in Section 5 of the Fifth Amendment, dated as of May 1, 2006 to this
Agreement shall have been satisfied or waived, which date is May 1, 2006.
 
“Wire Harness Proceeds Application Date”: the date that is 15 Business Days
after the sale of Wire Harness Industries, Inc. and its Subsidiaries.
 
3. Amendment to Subsection 11.3. Subsection 11.3 of the Credit Agreement is
hereby amended by adding the following new paragraph (p) after paragraph (o)
thereof:
 
“(p) Liens in connection with the Escrow Account.”
 
4. Amendment to Subsection 11.6. Subsection 11.6 of the Credit Agreement is
hereby amended by adding the following new paragraph (k) after paragraph (j)
thereof:
 
“(k) the sale of Wire Harness Industries, Inc. and its Subsidiaries and the sale
or transfer of certain assets of the Borrower and its Subsidiaries relating to
the manufacture and sale of wire harness products, for 100% cash so long as the
Net Cash Proceeds thereof are placed in the Escrow Account on the Fifth
Amendment Effective Date to be applied in accordance with Section 5.3 of the
Credit Agreement no later than the Wire Harness Proceeds Application Date.”
 
5. Conditions to Effectiveness. This Amendment shall become effective upon the
date (the “Fifth Amendment Effective Date”) when the following conditions are
satisfied or waived:
 
(a)  Amendment to Credit Agreement/Escrow Agreement. The Administrative Agent
shall have received counterparts of (i) this Amendment and (ii) the Escrow
Agreement, in each case duly executed and delivered by Holdings and the
Borrower.
 
(b)  Lender Consent Letters. The Administrative Agent shall have received Lender
Consent Letters (or facsimile or electronic transmissions thereof) with respect
to this Amendment, duly executed and delivered by the Required Lenders,
consenting to the execution of this Amendment by the Administrative Agent;
 
(c)  No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the transactions (including
the amendments to the Credit Agreement) contemplated herein; and
 
(d)  Representations and Warranties. Each of the representations and warranties
made by the Credit Parties in or pursuant to the Loan Documents shall be true
and correct in all material respects on and as of the date hereof, before and
after giving effect to the effectiveness of this Amendment, as if made on and as
of the date hereof, except to the extent such representations and warranties
expressly relate to a specific earlier date, in which case such representations
and warranties were true and correct as of such earlier date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute an amendment or waiver of any provision of the Credit Agreement not
expressly referred to herein and shall not be construed as an amendment, waiver
or consent to any further or future action on the part of the Credit Parties
that would require an amendment, waiver or consent of the Lenders or the
Administrative Agent. Except as expressly amended hereby, the provisions of the
Credit Agreement are and shall remain in full force and effect.
 
7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile or other
suitable means of electronic transmission of a signed counterpart, such as a pdf
file), and all of said counterparts taken together shall be deemed to constitute
one and the same instrument.
 
8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
 


--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 




 

 
VIASYSTEMS GROUP, INC.
         
By:
/s/ Kelly Wetzler
 
Name: Kelly Wetzler
 
Title: Asst. Secretary






 
VIASYSTEMS, INC.
         
By:
/s/ Kelly Wetzler
 
Name: Kelly Wetzler
 
Title: Asst. Secretary






 
JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender
         
By:
/s/ James L. Stone
 
Name: James L. Stone
 
Title: Managing Director



 








--------------------------------------------------------------------------------



LENDER CONSENT LETTER


VIASYSTEMS, INC. CREDIT AGREEMENT
DATED AS OF JANUARY 31, 2003
 

 
 


To:
JPMorgan Chase Bank, N.A., as Administrative Agent
 
270 Park Avenue
 
New York, New York 10017

 
Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of January 31, 2003 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among Viasystems Group, Inc., Viasystems, Inc. (the
“Borrower”), the several banks and other financial institutions from time to
time parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Unless otherwise defined herein, capitalized terms used herein and defined in
the Credit Agreement are so used as so defined.


The Borrower has requested certain amendments to the Credit Agreement on the
terms described in the Fifth Amendment to the Credit Agreement in the form
attached hereto as Exhibit A (the “Fifth Amendment”).


Pursuant to Subsection 15.1 of the Credit Agreement, the undersigned Lender
hereby consents to the execution by the Administrative Agent of the Fifth
Amendment.

 

 
Very truly yours,
         
(NAME OF LENDER)
     
By:
   
Name:
 
Title:









Dated as of April ___, 2006

